     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 1 of 47




Justin Ci lenti (GC 2321)
Peter H. Cooper (PHC 4714)
CILENTI & COOPER, PLLC
I 0 Grand Central
155 East 44 111 Street - 6111 Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
E-mail: pcooper@jcpclaw.com
Attorneys/or Plaintifjs
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

MIGUEL ANGEL SUAREZ, MIGUEL CIELO                                  FLSA COLLECTIVE
RAMOS, GERARDO IXEHUATL HERNANDEZ,                                 ACTION
GUSTA VO JACOBO PERALTA, JUAN MANUEL                               COMPLAINT
CUERVO REYES, CARLOS RANGEL CAMACHO,
MARCELINO BARRALES RAMOS, NESTOR                                   ECF CASE
HERNANDEZ SANCHEZ, LEO DAN ANDRADE HUERTA,                         Civil Case No.: 19 CV 7210
JOSE GAGUANCELA AUCACAMA, FIDENCIO
JUAREZ TECUAPACHO, and EFREN ROMERO,
on behalf ofthemselves, and others similarly situated,             Jury Trial Demanded

                                 Plaintiffs,

        -against-

BRASSERIE FELIX INC., dba RESTAURANT
FELIX, and ALEXANDRE CATTEAU, and
ALAIN DENNEULIN, individually,

                                  Defendants.



        Plaintiffs, Miguel Angel Suarez, Miguel Cielo Ramos, Gerardo lxehuatl

Hernandez, Gustavo Jacobo Peralta, Juan Manuel Cuervo Reyes, Carlos Rangel

Camacho, Marcelino Barrales Ramos, Nestor Hernandez Sanchez, Leo Dan Andrade

Huerta, Jose Gaguancela Aucacama, Fidencio Juarez Tecuapacho, and Efren Romero

(co llectively, " Plaintiffs"), on behalf of themse lves, and other similarly situated

employees, by and through their undersigned attorneys, Ci lenti & Cooper, PLLC, fil e this
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 2 of 47



Complaint against Defendants, Brasserie Felix Inc., dba Restaurant Felix (herein

"Restaurant Felix"), and Alexandre Catteau, and Alain Denneulin, individually (all

defendants, collectively, " Defendants"), and state as follows:

                                     INTRODUCTION

            1.   Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 20 1, et seq. ("FLSA"), they are entitled to recover from the Defendants: (1)

unpaid wages and minimum wages; (2) unpaid overtime compensation; (3) liquidated

damages; (4) prej udgment and post-judgment interest; and (5) attorneys' fees and costs.

        2.       Plaintiffs further allege, pursuant to the New York Labor Law, they are

entitled to recover from the Defendants: (1) unpaid wages and minimum wages; (2)

unpaid overtime compensation; (3) unpaid "spread of hours" premium for each day they

worked in excess of ten (10) hours; (4) liquidated damages and statutory penalties

pursuant to the New York Wage Theft Prevention Act; (5) prej udgment and post-

judgment interest; and (6) attorneys' fees and costs.

                              JURISDICTION AND VENUE

            3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§2 16(b), 28 U.S.C. §§ 133 1, 1337 and 1343, and has supplemental jurisdiction over

Plaintiffs state law cla ims pursuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Southern District pursuant to 28 U. S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                    ~ARTIES     AND SUMMARY OF ALLEGATIONS

            5.   Plaintiffs are adult residents of New York City.




                                              2
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 3 of 47



       6.      Plaintiffs are current and former employees of defendants.

       7.      Defendant, Brasserie Felix Inc. , dba " Restaurant Felix", is a domestic

business corporation organized and existing under the laws of the State of New York,

with a principal place of business at 340 West Broadway, New York, New York 1001 3.

       7.      Upon information and belief, Defendant, Alexandre Catteau, is an owner,

general manager, officer, director and/or managing agent of Restaurant Felix, whose

address is unknown at this time and who participated in the day-to-day operations and

general management of Restaurant Felix, acted intentionally with regard to the

allegations set forth herein, and is an "employer" pursuant to the FLSA, 29 U.S.A

§203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New

York Labor Law § 2 and the Regulations thereunder, and as such, is jointly and severally

liable with Restaurant Felix.

       8.      Upon information and belief, Defendant, Alain Denneulin, is an owner,

general manager, officer, director and/or managing agent of Restaurant Felix, whose

address is unknown at this time and who participated in the day-to-day operations and

general management of Restaurant Felix, acted intentionally with regard to the

allegations set forth herein, and is an "employer" pursuant to the FLSA, 29 U.S.A

§203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New

York Labor Law § 2 and the Regulations thereunder, and as such, is jointly and severally

liable with Restaurant Felix.

       9.      The individual defendants Alexandre Catteau, and Alain Denneulin, both

exercised control over the terms and conditions of their employees' employment,

including Plaintiffs, in that they have and have had the power to: (i) hire and fire




                                             3
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 4 of 47




employees, (ii) determine rates and methods of pay, (iii) determine work schedules, (iv)

supervise and control the work of the employees, and (v) otherwise affect the quality of

the employees' employment.

       10.     Plaintiff, Miguel Ange l Suarez, was employed by Defendants in New

York County, New York, as a food runner, at Defendants' restaurant known as

"Restaurant Felix'', located in the Soho neighborhood of Manhattan, beginning in 1994,

through December 2018, with the exception of September 15, 2016 through May 22,

2017, when he was not employed by Restaurant Felix.

       11.     Plaintiff, Miguel Cielo Ramos, was and is employed by Defendants in

New York County, New York, as a food runner, at Defendants' restaurant known as

"Restaurant Felix'', located in the Soho neighborhood of Manhattan, beginning in 2005,

through the present, with the exception of approximately one ( I) year in 20 10, when he

was not employed by Restaurant Felix.

       12.     Plaintiff, Gerardo lxehuatl Hernandez, was and is employed by

Defendants in New York County, New York, first as a busboy and later (includ ing

presently) as a food runner, at Defendants' restaurant known as "Restaurant Felix",

located in the Soho neighborhood of Manhattan, beginning in September 2007, through

the present, without interruption.

        13.    Plaintiff, Gustavo Jacobo Peralta, was and is employed by Defendants in

New York County, New York, as a busboy, at Defendants' restaurant known as

" Restaurant Felix", located in the Soho neighborhood of Manhattan, beginning on or

about March 29, 2014, through present, without interruption.




                                            4
      Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 5 of 47




        14.    Plaintiff, Juan Manuel Cuervo Reyes, was and is employed by Defendants

in New York County, New York, as a busboy, at Defendants' restaurant known as

"Restaurant Felix'', located in the Soho neighborhood of Manhattan, beginning on or

about March 2015, through present, without interruption.

        15.    Plaintiff, Carlos Rangel Camacho, was and is employed by Defendants in

New York County, New York, as a busboy, at Defendants' restaurant known as

"Restaurant Felix'', located in the Soho neighborhood of Manhattan, beginning in 2015,

through present, without interruption.

        16.    Plaintiff, Marcelino Barrales Ramos, was and is employed by Defendants

m New York County, New York, as a bus person, food runner, and barback, at

Defendants' restaurant known as "Restaurant Felix" , located in the Soho neighborhood of

Manhattan, beginning in 2010, through present, with the exception a period of

approximately one ( 1) year in 2013 through March 2014, when he was not employed by

Restaurant Felix.

        17.    Plaintiff, Nestor Hernandez Sanchez, was and is employed by Defendants

in   New York County, New York, as a bus person, food runner, and barback, at

Defendants' restaurant known as "Restaurant Felix", located in the Soho neighborhood of

Manhattan, beginning in November 2012, through present, without interruption.

        18.    Plaintiff, Leo Dan Andrade Huerta, was and is employed by Defendants in

New York County, New York, as a line cook, at Defendants' restaurant known as

"Restaurant Felix", located in the Soho neighborhood of Manhattan, beginning in 2004,

through present, without interruption.




                                            5
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 6 of 47




       19.     Plaintiff, Jose Gaguancela Aucacama, was and is employed by Defendants

in New York County, New York, as a li ne cook, at Defendants' restaurant known as

" Restaurant Felix", located in the Soho neighborhood of Manhattan, beginning in 2013,

through present, without interruption.

       20.     Plaintiff, Fidencio Juarez Tecuapacho, was and 1s employed by

Defendants in New York County, New York, as a line cook and salad preparer, at

Defendants' restaurant known as "Restaurant Felix", located in the Soho neighborhood of

Manhattan, beginning on or about June I, 2015, through present, without interruption.

       21.     Plaintiff, Efren Romero, was and is employed by Defendants in New York

County, New York, as a dishwasher, at Defendants' restaurant known as "Restaurant

Felix", located in the Soho neighborhood of Manhattan, beginning in February 2010,

through present, without interruption.

       22.     During each of the six (6) most recent years, and prior thereto, Restaurant

Felix, located at 340 West Broadway, in Manhattan, through corporate entities,

continuously operated a large French Restaurant and bar.

       23.     Defendant, Restaurant Felix, was, and continues to be, an "enterprise

engaged in commerce" within the meaning of the FLSA in that it (i) has and has and had

employees engaged in commerce or in the production of goods for commerce, or that

handle, sell , or otherwise work on goods or materials that have been moved in or

produced for commerce, and (ii) has and had an annual gross volume of sales of at least

$500,000.

       24.     At all relevant times, Restaurant Felix was, and continues to be, an

"enterprise engaged in commerce" within the meaning of the FLSA.




                                            6
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 7 of 47



       25.     At a ll relevant times, the work performed by Plai ntiffs, was directly

essential to the restaurant business operated by defendants.

       26.     Plaintiffs were and are paid "off the books", or partially off the books, in

cash, and were/are long term employees of the restaurant owned and operated by

Alexandre Catteau, and Alain Denneulin.

       27.     Defendants engaged in widespread, systematic and sign ificant violations

of Federal and New York State wage and hour statutes and implementing regulations.

       28.     Defendants, Alexandre Catteau, and Alain Denneulin, create and

implement crucial business policies, including decisions concerning the number of hours

the employees are required to work, the amount of pay that the employees are entitled to

receive, and the method and manner by which the employees are to be paid.

       29.     The defendant corporation is owned, operated, and controlled by

Alexandre Catteau, and Alain Denneulin.

       30.     At all relevant times, through present, Defendants knowingly and willfully

failed and fail to pay Pl aintiffs lawfully earned wages, in contravention of the FLSA and

New York Labor Law.

       31.     At all relevant times, through present, Defendants knowingly and willfully

failed and fail to pay Plaintiffs lawfully earned minimum wages in contravention of the

FLSA and New York Labor Law.

       32.     At relevant times, through present, Defendants knowingly and willfully

failed and fail to pay Plaintiffs lawfu lly earned overtime wages in contravention of the

FLSA and New York Labor Law.




                                             7
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 8 of 47



       33.     At relevant times, through present, Defendants knowingly and willfully

failed and fail to pay Plaintiffs lawfully earned "spread of hours" premiums in

contravention of the New York Labor Law.

       34.     Plaintiffs have fulfill ed all conditions precedent to the institution of this

action and/or such conditions have been waived.

                        DETAILED STATEMENT OF FACTS

       35.     Defendant, Alexandre Catteau, is an individual who, upon information and

belief, owns the stock of Restaurant Felix, owns Restaurant Felix, and manages and

makes all business decisions, including but not limited to, the decisions of what salary the

employees will receive and the number of hours the employees will work.

       36.     Defendant, Alain Denneulin, is an individual who, upon information and

belief, owns the stock of Restaurant Felix, owns Restaurant Felix, and manages and

makes a ll business decisions, including but not limited to, the decisions of what salary the

employees will receive and the number of hours the employees will work.

       37.     Defendants knowingly and willfully operated their business with a policy

of not paying Plaintiffs and other sim ilarly situated employees wages for hours worked;

minimum wages; and either the FLSA overtime rate (of time and one-half), or the New

York State overtime rate (of time and one-half), in direct violation of the FLSA and New

York Labor Law and corresponding federal and New York State Department of Labor

Regulations.




                                              8
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 9 of 47




       38.     In 1994, Plaintiff, Miguel Angel Suarez, was hired by Defendants to work

as a food runner, at Defendants' restaurant serving French cuisine, known as "Restaurant

Felix" located at 340 Broadway, New York, New York 10013.

       39.     Plaintiff, Miguel    Angel    Suarez, was continuously       employed     by

Defendants, between 1994, through December 2018, with the exception of September 15,

2016 through May 22, 2017, when he was not working at Restaurant Felix.

       40.     Plaintiff worked 5:00 p.m. until midnight on Wednesdays, Thursdays,

Fridays, and Saturdays; and I 0:00 a.m. through 10:00 p.m., or later, on Sundays, for a

total of approximately forty (40) working hours per week.

       41.     During the last four (4) years of his emp loyment, Plaintiff was given a

payroll check which indicated that he was a kitchen employee. In reality, he worked only

for tips and was not paid any wages. He had to return any and all compensation paid to

him to the employer. He, like others sim ilarly situated, were not paid wages for his work.

       42.     Plaintiff was paid the same regular rate for all hours worked, without an

overtime premium for hours worked in excess of forty (40) per week.

       43.     Defendants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff and other similarly situated employees.

       44.     Defendants knowingly and willfully operated their business with a policy

of not paying New York State "spread of hours" premiums to Plaintiff and other similarly

situated employees.

       45.     As a front of house employee, Plaintiff did not punch a time clock or

otherwise keep track of his working hours; upon information and belief, during the course




                                             9
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 10 of 47




of Plaintiffs employment, the Defendants failed to maintain accurate and sufficient time

records.

                             b. Plaintiff Mi uel Cielo Ramos

       46.     Tn 2005, Plaintiff, Miguel Cielo Ramos, was hired by Defendants to work

as a food runner, at Defendants' restaurant serving French cuisine, known as "Restaurant

Felix" located at 340 Broadway, New York, New York 10013.

       47.     Plaintiff, Miguel Cielo Ramos, has been continuously employed by

Defendants, between 2005, through present, with the exception of the year 2010, when he

was not working at Restaurant Felix.

       48.     During the last four (4) years of his employment, Plaintiff has worked

approximately thirty-five (35) hours per week. His paychecks indicate that he worked

twenty-four (24) hours per week.

       49.      Plaintiff Miguel Cielo Ramos' regular schedule was and is, 10:00 a.m. to

5:00 p.m., a shift of seven (7) hours, five (5) days per week. He was not, and is not, given

a break during his scheduled shift.

       50.     Defendants knowingly and willfu lly operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

Plaintiff Miguel C ielo Ramos, and other similarly situated employees.

       51.     De fendants knowingly paid Plaintiff Miguel Cielo Ramos for less hours

than he actually worked.

       52.     As a front of house employee, Plaintiff did not punch a time clock or

otherwise keep track of his working hours; upon information and belief, during the course




                                             10
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 11 of 47




of Plaintiffs employment, the Defendants fa iled to maintain accurate and sufficient time

records.

       53.     Defendants are not entitled to take any "tip credits" under federal or state

Jaw because they: (i) fa iled to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped

employees, including Plaintiff, of the amount of "tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including Plaintiff, the proper amount of

minimum wages afforded to tipped employees; and (iv) paid tipped employees, including

Plaintiff, at such a reduced hourly rate such that they do not even qualify as "tipped

employees" under the law, all of which renders the "tip credit" invalid.

       54.     The written accounting of Plaintiffs pay is false; as such, records       111


Defendants' possession may be false.

       55.     Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not pay him hourly but rather a purported flat wage for twenty-four (24)

hours even though he worked many more hours.

                        c. Plaintiff Gerardo lxehuatl Hernandez

       56.     In September 2007, Plai ntiff, Gerardo Ixehuatl Hernandez, was hired by

Defendants to work as a busboy, at Defendants' restaurant serving French cuisine, known

as " Restaurant Felix" located at 340 Broadway, New York, New York 1001 3.

       57.     Plaintiff, Gerardo Ixehuatl Hernandez, has been continuously employed by

Defendants, between 2007, through present. In approximately 2016 Plaintiff Gerardo

Ixehuatl Hernandez was promoted from busboy to food runner.




                                             11
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 12 of 47




       58.     As a busboy, Plaintiff Gerardo Ixehuatl Hernandez worked Mondays,

Tuesdays, Saturdays and Sundays, l 0:00 a.m. until midnight; and Fridays 5:00 p.m. to

midnight, for a total of approximately sixty-three (63) working hours per week.

       59.     Since 2016, whi le working as a food runner, Plaintiff Gerardo Ixehuatl

Hernandez worked Saturdays and Sundays, 10:00 a.m. until midnight; and Wednesdays,

Thursdays, and Fridays 5 :00 p.m. to midnight, for a total of approximately forty-nine (49)

working hours per week.

       60.     Defendants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff and other similarly situated employees.

       61 .    Defendants knowingly paid Plaintiff Gerardo lxehuatl Hernandez for less

hours than he actually worked.

       62.     As a front of house employee, Plaintiff did not punch a time clock or

otherwise keep track of his working hours; upon information and belief, during the course

of Plaintiff s employment, the Defendants fa iled to maintain accurate and sufficient time

records.

       63.     Defendants are not entitled to take any "tip credits" under federal or state

law because they: (i) fa iled to properly provide notice to Plaintiff, that Defendants were

taking a " tip credit"; (ii) failed to provide proper wage statements informing tipped

employees, including Pl aintiff, of the amount of "tip credit" taken fo r each payment

period; (iii) failed to pay tipped employees, including Plaintiff, the proper amount of

minimum wages afforded to tipped employees; and (iv) paid the tipped employees,




                                             12
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 13 of 47




including Plaintiff, at such a reduced hourly rate such that they do not even qualify as

" tipped employees" under the law, all of which renders the "tip credit" invalid.

       64.     The written accounting of Plaintiffs pay is false; hi s paychecks indicate

that he worked twenty-four (24) hours per week, but he worked much longer hours. As

such, records in Defendants' possession may be fa lse.

       65.     Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not paid him hourly but rather a purported flat wage for twenty-four

(24) hours even though he worked many more hours.

       66.     Plaintiff Gerardo Ixehuatl Hernandez was not paid the spread of hours

premium when he worked a shift in excess of ten ( 10) hours, which occurred twice per

week since 2016 and four (4) times weekly prior to 2016.

       67.     Plaintiff Gerardo Ixehuatl Hernandez did not receive a break, even when

he worked double shifts (lunch and dinner).

                          d. Plaintiff Gustavo Jacobo Peralta

       68.     On or about March 29, 2014, Plaintiff, Gustavo Jacobo Peralta, was hired

by Defendants to work as a busboy, at Defendants ' restaurant serving French cuisine,

known as "Restaurant Felix" located at 340 Broadway, New York, New York 10013 .

       69.     Plaintiff, Gustavo Jacobo Peralta, has been continuously employed by

Defendants, since March 2014, through present.

       70.     As a busboy, Plaintiff Gustavo Jacobo Peralta worked four (4) days per

week, Mondays and Tuesdays, 10:00 a.m. until midnight; Saturdays 9:30 a.m. until

midnight; and Sundays 11 :00 a.m. to 11 :00 p.m., for a total of approximately fifty and

one-half (50 Yi) working hours per week.




                                              13
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 14 of 47




       71.     Defendants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff and other sim ilarly situated employees.

       72.     Defendants knowingly paid failed to pay Plaintiff Gustavo Jacobo Peralta

any wages for the hours he worked.

       73.     Plaintiff Gustavo Jacobo Peralta did not punch a time clock or otherwise

keep track of his working hours; upon information and belief, during the course of

Plaintiffs employment, the Defendants failed to maintain accurate and sufficient time

records.

       74.     Defendants are not entitled to take any "tip credits" under federal or state

law because they: (i) failed to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped

employees, including Plaintiff, of the amount of " tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including Plaintiff, the proper amount of

minimum wages afforded to tipped employees; and (iv) failed to pay Plaintiff Gustavo

Jacobo Peralta, such that he does not qualify as a "tipped employee" under the law, all of

which renders the "tip credit" invalid.

        75.     Plaintiff Gustavo Jacobo Peralta was not paid any wages for the hours he

worked. He received only gratuities from customers but no compensation from his

employer.

        76.     Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not pay him hourly or otherwise.




                                              14
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 15 of 47




        77.   Plaintiff Gustavo Jacobo Peralta was not paid the spread of hours premium

when he worked a shift in excess of ten (10) hours, which occurred four (4) times per

week.

        78.   Plaintiff Gustavo Jacobo Peralta did not receive a break, even when he

worked double shifts (lunch and dinner).

                     e. Plaintiff Juan Manuel Cuervo R eyes

        79.   In about March 2015, Plaintiff, Juan Manuel Cuervo Reyes, was hired by

Defendants to work as a busboy, at Defendants' restaurant serving French cuisine, known

as "Restaurant Felix" located at 340 Broadway, New York, New York 10013.

        80.   Plaintiff, Juan Manuel Cuervo Reyes, has been continuously employed by

Defendants, since March 2015, through present.

        81.    As a busboy , Plaintiff Juan Manuel Cuervo Reyes worked five (5) days

per week, T uesdays and Fridays, 5:00 p.m. until midnight or 1:00 a.m. ; Wednesdays

10:00 a.m. until midnight; Saturdays 11 :00 a.m. until midnight; and Sundays 10:00 a.m.

until 5 :00 p.m. or 6:00 p.m., for a total of approximately forty-nine (49) working hours

per week.

        82.    Defe ndants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff Juan Manuel Cuervo Reyes and many other similarly situated employees.

        83.    Defendants knowingly paid fai led to pay Plaintiff Juan Manuel Cuervo

Reyes any wages for the hours he worked.

        84.    Plaintiff Juan Manuel Cuervo Reyes did not punch a time clock or

otherwise keep track of his working hours; upon information and belie f, during the course




                                            15
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 16 of 47




of Plaintiff's employment, the Defendants failed to maintain accurate and sufficient time

records.

       85.     Defendants are not entitled to take any "tip credits" under federal or state

law because they: (i) failed to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped

employees, including Plaintiff, of the amount of "tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including Plaintiff, the proper amount of

minimum wages afforded to tipped employees; and (iv) failed to pay Plaintiff Juan

Manuel Cuervo Reyes, such that he does not qualify as a "tipped employee" under the

law, all of which renders the "tip credit" invalid.

       86.     Plaintiff Juan Manuel Cuervo Reyes was not paid any wages for the hours

he worked. He received only gratuities from customers but no compensation from his

employers, the defendants herein.

        87.    Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not pay him hourly or otherwise.

        88.    Plaintiff Juan Manuel Cuervo Reyes was not paid the spread of hours

premium when he worked a shift in excess of ten (10) hours, which occurred four (4)

times per week.

        89.     Plaintiff Juan Manuel Cuervo Reyes did not receive a break, even when he

worked double shifts (lunch and dinner).

                         f. Plaintiff Carlos Ran el Camacho




                                              16
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 17 of 47




       90.    In approximately 201 5, Plaintiff, Carlos Rangel Camacho, was hired by

Defendants to work as a busboy, at Defendants' restaurant serving French cuisi ne, known

as "Restaurant Felix" located at 340 Broadway, New York, New York I 00 13.

       91.    Plaintiff, Carlos Rangel Camacho, has been continuously employed by

Defendants, since 2015, through present.

       92.    As a busboy, Plaintiff Carlos Rangel Camacho worked approximately four

(4) days per week, Mondays and Tuesdays, 10:00 a.m. until 11 :30 p.m. or midnight;

Saturdays 9:30 a.m. until 11 :30 p.m.; Sundays 9:30 a.m. until midnight, for a total of

approximately fifty-six (56) working hours per week. Some weeks Plaintiff Carlos

Rangel Camacho works a party, requiring him to work much longer hours, for a total of

up to sixty-three (63) working hours per week.

       93.    Defendants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff Carlos Rangel Camacho and many other similarly situated employees.

       94.     Defendants knowingly paid failed to pay Plai ntiff Carlos Rangel Camacho

any wages for the hours he worked.

       95.     Plaintiff Carlos Rangel Camacho did not punch a time clock or otherwise

keep track of his working hours; upon information and belief, during the course of

Plaintiff's employment, the Defendants failed to maintain accurate and sufficient time

records.

       96.     Defendants are not entitled to take any "tip credits" under federal or state

law because they: (i) failed to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped




                                            17
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 18 of 47




employees, including Plaintiff, of the amount of " tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including   Pl ai ntift~   the proper amount of

minimum wages afforded to tipped employees; and (iv) failed to pay Pla intiff Carlos

Rangel Camacho, such that he does not qualify as a " tipped employee" under the law, all

of which renders the " tip credit" invalid.

       97.      Plaintiff Carlos Rangel Camacho was not paid any wages for the hours he

worked. He received only gratuities from customers but no compensation from hi s

employers, the defendants herein.

        98.     Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not pay him hourly or otherwise.

        99.     Plaintiff, Carlos Rangel Camacho, was not paid the spread of hours

premium when he worked a shift in excess of ten ( 10) hours, which occurred fo ur (4)

times per week.

        100.    Plaintiff, Carlos Rangel Camacho, did not receive a break, even when he

worked double shifts (lunch and dinner).

                           g. Plaintiff Marcelino Barrales Ramos

        101.    In November 2010, Plaintiff, Marcelino Barrales Ramos, was hired by

Defendants to work as a busboy, at Defendants' restaurant serving French cuisine, known

as " Restaurant Felix" located at 340 Broadway, New York, New York 10013. Recently,

Plaintiff Marcelino Barrales Ramos also worked as a food runner one ( 1) day each week

and a barback one (1) day each week.

        I 02.   Plaintiff, Marcelino Barrales Ramos, has been continuously employed by

Defendants, between March 2014, through present.




                                              18
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 19 of 47




       103.      Plaintiff works 10:00 a.m. until 5:00 p.m. on Tuesdays; 10:00 a.m.

through midnight on Thursdays, Fridays and Saturdays; and 9:00 a.m. through midnight

on Sundays, for a total of approximately sixty-four (64) working hours per week.

       104.      Even though Plaintiff Marcelino Barrales Ramos worked approximately

sixty-four (64) hours per week, his paychecks indicated that he worked twenty-four (24)

hours per week.

       105.      Defendants knowingly and willfully operated their bus.iness with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

the Plaintiff Marcelino Barrales Ramos, and other similarly situated employees.

       106.      Defendants knowingly paid Plaintiff Marcelino Barrales Ramos for far

less hours than he actually worked.

       107.      Plaintiff Marcelino Barrales Ramos was not paid the spread of hours

premium when he worked a shift in excess of ten ( 10) hours, which occurred four (4)

days per week.

       108.      Plaintiff Marcelino Barrales Ramos did not receive a break, even when he

worked double shifts (lunch and di1mer).

       109.      As a front of house employee, Plaintiff did not punch a time clock or

otherwise keep track of his working hours; upon information and belief, during the course

of Plaintiffs employment, the Defendants failed to maintain accurate and sufficient time

records.

       110.      Defendants are not entitled to take any "tip credits" under federal or state

law because they: (i) failed to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped




                                              19
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 20 of 47




employees, including Plaintiff, of the amount of "tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including Plaintiff Marcelino Barrales

Ramos, the proper amount of minimum wages afforded to tipped employees; and (iv)

paid tipped employees, including Plaintiff Marcelino Banales Ramos, at such a reduced

hourly rate such that he does not qualify as a "tipped employee" under the law, all of

which renders the "tip credit" invalid.

       111.    The written accounting of Plaintiff's pay 1.s false; as such, records   111


Defendants' possession may be false.

       112.    Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not pay him hourly but rather a purported flat wage for twenty-four (24)

hours even though he worked many more hours.

                       h. Plaintiff Nestor Hernandez Sanchez

       113.    In November 2012, Plaintiff Nestor Hernandez Sanchez, was hired by

Defendants to work as a busboy, at Defendants' restaurant serving French cuisine, known

as " Restaurant Fel ix" located at 340 Broadway, New York, New York 10013.

        114.   Recently, in add ition to working as a bus person, Plaintiff Nestor

Hernandez Sanchez also worked as a food runner one (1) day each week and a barback

one (1) day each week.

        115.   Plaintiff, Nestor Hernandez Sanchez, has been continuously employed by

Defendants, between November 2012, through present.

        116.   Plaintiff Nestor Hernandez Sanchez has had the fo llowing general work

schedule:

               Mondays         off
               Tuesdays        off



                                           20
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 21 of 47




                Wednesdays     10:00 a.m. to 12:00 a.m.   (double shift)
                Thursdays      10:00 a.m. to 12:00 a.m.   (double shift)
                Fridays        10:00 a.m. to 12:00 a.m.   (double shift)
                Saturdays      10:00 a.m. to 12:00 a.m.   (double shift)
                Sundays        9:30 a.m. to l 0:00 p.m.

       117.     Plaintiff Nestor Hernandez Sanchez works and has worked a total of

approximately sixty-eight and a half (68 12) hours per week.

       118.     Even though Plaintiff Nestor Hernandez Sanchez worked approximately

sixty-eight and a half (68 12) hours per week, his was only paid fifty dollars ($50.00) in

cash, from the restaurant, which he has been told is for placing the weekly order for wine

and liquors.

       119.     Defendants knowingly and willfully operated their business with a policy

of paying no wages the Plaintiff Nestor Hernandez Sanchez, and other similarly situated

employees.

       120.     As a front of house employee, Plaintiff Nestor Hernandez Sanchez did not

punch a time clock or otherwise keep track of his working hours; upon information and

belief, during the course of Plaintiff's employment, the Defendants failed to maintain any

time records.

        12 1.   Defendants are not entitled to take any " tip credits" under federal or state

law because they: (i) fa iled to properly provide notice to Plaintiff, that Defendants were

taking a "tip credit"; (ii) failed to provide proper wage statements informing tipped

employees, including Plaintiff, of the amount of "tip credit" taken for each payment

period; (iii) failed to pay tipped employees, including Plaintiff Nestor Hernandez

Sanchez, the proper amount of minimum wages afforded to tipped employees; all of

which renders the "tip credit" invalid.




                                             21
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 22 of 47




        122.    Plaintiff Nestor Hernandez Sanchez received no written accounting of his

hours and he was paid no wages for his work as a bus person, food runner, and bar back.

        123.    Plaintiff was not provided with a wage notice; he did not punch a clock;

the employer did not paid him for his weekly working hours.

                               i. Plaintiff Leo Dan Andrade Huerta

        124.    In 2004, Plaintiff, Leo Dan Andrade Hue11a, was hired by Defendants to

work as a cook, at Defendants' restaurant serving French cuisine, known as "Restaurant

Felix" located at 340 Broadway, New York, New York 10013.

        125.    Plaintiff Leo Dan Andrade Huerta, has been continuously employed as a

line cook, by Defendants, between 2004, through present.

        126.    Prior to 2018, Plaintiff worked 9:00 a.m. until 5:00 p.m., Tuesdays,

Thursdays and Fridays; and 9:00 a.m. unti l 11 :00 p.m., Saturdays and Sundays, for a total

of approximately fifty-two (52) working hours per week.

        127.    During the past several years, Plaintiff Leo Dan Andrade Huerta was paid

a flat salary of seven hundred fifty dollars ($750.00) per week.

        128.    During this year Plaintiff has worked slightly fewer hours per week and is

paid fifteen dollars ($I 5 .00) per hour.

        129.    Defendants knowingly and willfully operated their business with a policy

of not paying wages for all hours worked, to the Plaintiff Leo Dan Andrade Huerta and

other similarly situated employees.

        130.    Defendants knowingly paid Plaintiff Leo Dan Andrade Huerta for less

hours than he actually worked.




                                             22
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 23 of 47




       131.    Plaintiff Leo Dan Andrade Huerta as well as all other kitchen employees,

began punching a time clock in 2018; upon information and belied, he was not paid

overtime compensation as required by state and federal law.

       132.    Plaintiff Leo Dan Andrade Huerta did not receive tips.

       133.    Plaintiff Leo Dan Andrade Huerta was not paid the spread of hours

premium.

       134.    The written accounting of Plaintiff's pay is believed to be false; as such,

records in Defendants' possession may be fa lse.

       135.    Plaintiff was not provided with a wage notice; he did punch a clock

(recently); prior to thi s year, his employer did not pay him hourly but rather a purported

salary even though he worked extensive overtime.

                        j. Plaintiff Jose Gaguancela Aucacama

       136.    In 20 13, Plaintiff, Jose Gaguancela Aucacama, was hired by Defendants to

work as a cook, at Defendants' restaurant serving French cuisine, known as "Restaurant

Felix" located at 340 Broadway, New York, New York 10013.

       137.    Plaintiff, Jose Gaguancela Aucacama, has been continuously employed as

a line cook, by Defendants, between 20 13, through present.

       138.    Prior to 2018, Plaintiff Jose Gaguancela Aucacama worked 11:00 a.m.

until 11 :00 p.m., Wednesdays, Thursdays, Fridays, Saturdays and Sundays, for a total of

sixty (60) working hours per week.

       139.    Prior to mid 2018, Plaintiff Jose Gaguancela Aucacama was paid a weekly

salary of seven hundred dollars ($700.00) per week.




                                            23
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 24 of 47




         140.   Prior to mid 2018, Plaintiff Jose Gaguancela Aucacama did not punch a

clock and his employer did not keep track of his working hours or pay him on an hourly

basis.

         141.   Plaintiff Jose Gaguancela Aucacama was paid partly by check and partly

by cash.

         142.   Defendants knowingly and wi llfully operated their business with a policy

of not paying wages for all hours worked, to the Plaintiff Jose Gaguancela Aucacama and

other similarly situated employees.

         143.   Defendants knowingly paid Plaintiff Jose Gaguancela Aucacama for less

hours than he actually worked.

         144.   Plaintiff Jose Gaguancela Aucacama did not receive tips.

         145.   Plaintiff Jose Gaguancela Aucacama was not paid the spread of hours

premium.

         146.   The written accounting of Plaintiffs pay is believed to be false; as such,

records in Defendants' possession may be fa lse.

         147.   Plaintiff was not provided with a wage notice; he did punch a clock

(recently); prior to this year, his employer did not pay him hourly but rather a purported

salary even though he worked extensive ove11ime.

                      k. Plaintiff Fidencio Juarez Tecua acho

         148.   In June 2015, Plaintiff, Fidencio Juarez Tecuapacho, was hired by

Defendants to work as a cook and salad preparer, at Defendants' restaurant serving

French cuisine, known as " Restaurant Felix" located at 340 Broadway, New York, New

York 10013.




                                            24
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 25 of 47




       149.     Plaintiff, Fidencio Juarez Tecuapacho, has been continuously employed as

a cook and salad preparer, by Defendants, between June 2015, through present.

       150.     Plaintiff Fidencio Juarez Tccuapacho has, and has had, the following

general work schedule:

                Mondays        12:00 p.m. to 11 :00 p.m.
                Tuesdays       12:00 p.m. to 11 :00 p.m.
                Wednesdays     5:00 p.m. to 11 :00 p.m.
                Thursdays      off
                Fridays        5:00 p.m. to 11:00 p.m.
                Saturdays      8:00 a.m. to l I :00 p.m.
                Sundays        10:00 a.m. to 9:00 p.m.


       151.     Plaintiff   Fidencio   Juarez     Tecuapacho   works   and   has     worked

approximately sixty (60) hours per week.

       152.     In 2015, PlaintiffFidencio Juarez Tecuapacho was paid a salary of seven

hundred fifty dollars ($750.00), in cash.

        I 53.   In 20 16 through 2018, Plaintiff fidencio Juarez Tecuapacho was paid a

salary of approximately seven hundred dollars, partly in cash and partly in check.

       154.     In 2019, Plaintiff Fidencio Juarez Tecuapacho has been paid by check; he

is supposedly earning an hourly wage of $15.00 per hour, but his checks do not reflect the

number of hours worked and he does not receive premium pay for overtime hours worked

each week.

        I 55.   Prior to mid 2018, Plaintiff Plaintiff Fidencio Juarez Tecuapacho did not

punch a clock and his employer did not keep track of his working hours or pay him on an

hourly basis.

        156.    Throughout    much     of his employment, Plaintiff Fidencio Juarez

Tecuapacho was paid partly by check and partly by cash.




                                             25
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 26 of 47




       157.    Defendants knowingly and willfully operated thei r business with a policy

of not paying wages for all hours worked, and not paying overtime, to the Plaintiff

Fidencio Juarez Tecuapacho and other similarly situated employees.

       158.    Plaintiff Fidencio Juarez Tecuapacho did not receive tips.

       159.    Plaintiff Fidencio Juarez Tccuapacho was not paid the spread of hours

premium.

       160.    Plaintiff was not provided with a wage notice; he did punch a clock

(recently); prior to this year, his employer did not pay him hourly but rather a purported

salary even though he worked extensive overtime.

                               I.   Plaintiff Efren Romero

       161.    In February 2010, Plaintiff, Efren Romero, was hired by Defendants to

work as a dishwasher ad cleaner, at Defendants' restaurant serving French cuisine, known

as "Restaurant Fe lix" located at 340 Broadway, New York, New York I 0013.

       162.    Plaintiff, Efren Romero, has been continuously employed as a dishwasher

and cleaner, by Defendants, between February 20 10, through present.

       163.    Plaintiff Efren Romero has, and has had, the follow ing general work

schedule:

               Mondays        off
               Tuesdays       8:00 a.m. to 3:00 a.m.
               Wednesdays     5:00 p.m. to 3:00 a.m.
               Thursdays      5:00 p.m. to 3:00 a.m .
               Fridays        5:00 p.m. to 3:00 a.m.
               Saturdays      5:00 p.m. to 3:00 a.m.
               Sundays        4:30 p.m. to 2:00 a.m.

       164.    Plaintiff Efren Romero works and has worked approximately sixty eight

and one-half (68 Y2) hours per week.




                                            26
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 27 of 47




       165.    Since approximately 2017, Plaintiff Efren Romero has been paid a weekly

salary of seven hundred dollars ($700.00), partly in cash.

       166.    Pri or to 20 17, for several years, Plaintiff Efren Romero was paid a weekly

salary of six hundred eighty dollars ($680.00), pa11ly in cash and pa11ly in check.

       167.    Plaintiff Efren Romero is not paid hourly and he did not and does not

receive premium pay for overtime hours worked each week.

        168.   Throughout much of hi s employment, Plaintiff Efren Romero was paid

partly by check and partly by cash and on a salary basis even though he is a non-exempt

dishwasher, and he worked extensive overtime each week.

        169.   Defendants knowingly and wi llfully operated their business with a policy

of not paying wages for all hours work.ed, and not paying overtime, to the Plaintiff Efren

Romero and other similarly situated employees.

        170.   Plaintiff Efren Romero did not receive tips.

        171.   Plaintiff Efren Romero was not paid the spread of hours premium.

        172.   Plaintiff was not provided with a wage notice; and his employer did not

pay him hourly but rather a purported salary even though he worked extensive overtime.

                               STATEMENT OF CLAIM
                                        COUNT I
                      [Violation of the Fair Labor Standards Act]

        173.   Plaintiffs re-allege and re-aver each and every allegation and statement

contained in paragraphs " 1" through " 172" of this Complaint as if fully set forth herein.

        174.   At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).



                                             27
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 28 of 47




Further, Plaintiffs are covered individuals within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

       175.    At all relevant times, Defendants employed Plaintiffs within the meaning

of the FLSA.

       176.    Upon information and belief, at all relevant times, Defendants have had

gross revenues in excess of $500,000.

       177.    Plaintiffs worked hours for which they were paid less than the statutory

minimum hourly wage; tips workers at Restaurant Felix were not paid any wages.

       178.    At relevant times, Defendants had and have a policy and practice of

refusing to pay the statutory minimum wage to Plaintiffs, for hours worked.

       179.    Plaintiffs were entitled to be paid at the rate of time and one-half the

statutory minimum, or when higher, their regular rate of pay, for all hours worked in

excess of the maximum hours provided for in the FLSA.

       180.    Defendants failed to pay all Plaintiffs, and other employees similarly

situated, overtime compensation in the lawful amount for all how-s worked in excess of

the maximum hours provided for in the FLSA.

       181 .   At all relevant times, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiffs, for all hours worked in excess of forty (40) hours per work week, which

violated and continues to violate the FLSJ\, 29 U.S.C. §§ 201, et seq., including 29

U.S.C. §§ 207(a)(l) and 215(a).

       182.    Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiffs, at the statutory minimum




                                            28
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 29 of 47




wage rate and the statutory overtime rate of time and one-half for a ll hours worked in

excess of forty (40) hours per week, when they knew or should have known such was due

and that non-payment of minimum wages and ove11ime pay would financially injure

them.

        183.   Defendants failed to make, keep and preserve records with respect to each

of its employees sufficient to determine the wages, hours and other conditions and

practices of employment in violation of the FLSA, 29 U.S.A. §§ 201 , et seq., including

29 U.S.C. §§ 21 l(c) and 2 15(a).

        184.   Some records concerning the number of hours worked by Plaintiffs and

the actual compensation paid to Plaintiffs may be in the possession and custody of the

Defendants. If Plaintiffs obtain such records by appropriate discovery proceedings to be

taken promptly in thjs case they will, if necessary and with leave of Court, amend this

Complaint to set forth the precise amounts due.

        185.   Defendants failed to properly disclose or apprise Pla inti ffs of their rights

under the FLSA.

        186.   As a direct and proximate result of Defendants' willful disregard of the

FLSA, Plaintiffs are entitled to liquidated damages pursuant to the FLSA.

        187.   Due to the intentional, will fu l and unlawful acts of the Defendants,

Plaintiffs suffered damages in an amount not presently ascertainable of unpaid minimum

wages and overtime compensation, an equal amount as liquidated damages, and pre-

judgment interest thereon.

        188.   Plaintiff are entitled to an award of their reasonab le attorneys' fees, costs

and expenses, pursuant to 29 U.S.C. § 2 I 6(b).




                                             29
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 30 of 47




                                        COUNTH
                         [Violation of the New York Labor Law]

        189.    Plaintiffs re-allege and re-aver each and every allegation and statement

contained in paragraphs " 1" through " l 88" of this Complaint as if fully set forth herein.

       190.     At all relevant times, Plaintiffs were employed by Defendants within the

meaning of New York Labor Law §§ 2 and 65 1.

        191.    Defendants knowingly and willfully violated Plaintiffs' ri ghts by failing to

pay Plaintiffs wages for hours worked; and minimum wages in the lawful amount for

hours worked.

        192.    Defendants knowingly and willfully violated Plaintiffs' rights by failing to

pay Plaintiffs overtime compensation at rates of not Jess than one and one-half times the

statutory minimum rate of pay, or their regul ar rate where higher than the statutory

minimum wage, fo r each hour worked in excess of forty (40) hours in a workweek.

        193.    Defendants knowingly and willfully violated Plaintiffs' rights by fai ling to

pay "spread of hours" premiums to Plaintiffs for each day they worked ten ( 10) or more

hours pursuant to New York State Department of Labor Regulations§§ 137- 1.7; 142-2.4.

        194.    Due to the Defendants' New York Labor Law violations, Plaintiffs are

entitled to recover from Defendants his unpaid minimum wages, unpaid overtime wages,

unpaid "spread of hours" premium, reasonable attorneys' fees, and costs and

disbursements of this action, pursuant to New York Labor Law § 663( 1) et al. and § 198.

Plaintiffs a lso seek liquidated damages pursuant to New York Labor Law § 663(1 ).

                                     COUNT III
  [Statutory Penalties Pursuant to the New York State Wage Theft Prevention Act]
        195.    Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " 1" through " 194" of this Complaint as if fu lly set forth herein.


                                              30
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 31 of 47




       196.    Upon information and belief, Defendant's record keeping practices were

intended to, and did in fact, disguise the actual number of hours the employees worked, in

order to avoid paying for their full hours worked; and, overtime due.

       197.    Defendant willfully disregarded and purposefully evaded record keeping

requirements of the New York Labor Law by fai ling to maintain accurate and complete

timesheets, wage notices, and payroll records.

       198.    Pl aintiffs were not provided with a proper, written wage notice, as

required by law.

       199.    The New York State Wage Theft Prevention Act requires every employer

to notify its employees, in writing, with every payment of wages, of the dates of work

covered, the rate of pay and basis thereof, hours worked, gross wages, deductions,

allowances, and net wages.

       200.    Plaintiffs were not provided wage statements, as required by law.

       201.    Defendants' failure to provide an accurate annual wage notice entitles

each Plaintiff to statutory damages of fifty dollars ($50.00) per week for each work week

the violation continued to occur, to a maximum of five thousand dollars ($5,000). New

York Labor Law§ 198(1-b).

       202.    Defendants' failure to provide a weekly wage statement entitles each

Plaintiff to statutory damages in the amount of two hundred fifty dollars ($250.00) for

each work day the violation occurred, to a maximum of five thousand dollars ($5,000).

New York Labor Law §§195(l)(a), (3); 198 ( 1-d).




                                            31
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 32 of 47




        203.    Defendants failed to comply with the notice and record keeping

requirements of the New York State Wage Theft Prevention Act, and as such, are liable

for civil penalties, attorneys' fees, and costs.

                                  PRAYER FOR RELEIF

        WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated

employees, respectfully request that this Court grant the follow ing relief:

        (a)     An award of unpaid wages and minimum wages due under the FLSA and

                New York Labor Law;

        (b)     An award of unpaid overtime wages due under the f LSA and New York

                Labor Law;

        (c)     An award of unpaid "spread of hours" premiums due under the New York

                Labor Law;

        (d)     An award of liquidated and/or punitive damages as a result of Defendants'

                knowing and willful failure to pay minimum wages and overtime

                compensation pursuant to 29 U.S.C. § 216;

        (e)     An award of liquidated damages and statutory penalties as a result of

                Defendants'     willful   failure       to   pay   minimum   wages,   overtime

                compensation, and " spread of hours" premium pursuant to the New York

                Labor Law;

        (f)     An award of prejudgment and post-judgment interest;

        (g)     An award of costs and expenses associated with this action, together with

                reasonable attorneys' fees; and,

        (h)     Such other and further relief as this Court determines to be just and proper.




                                                   32
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 33 of 47




                                     JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

respectfully demand a trial by jury on all issues.

Dated: New York, New York
       August I , 20 19




                                       By:
                                                      Peter H. Cooper (PHC 4714)
                                               CILENTI & COOPER, PLLC
                                               Attorneys for Plaintiffs
                                               I 0 Grand Central
                                               155 East 44•h Street - 61" Floor
                                               New York, New York 10017
                                               Telephone (212) 209-3933
                                               Facsimile (2 12) 209-7102
                                               E-mail: pcoop_e r@jcpdaw.com




                                              33
      Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 34 of 47




                NOTICE OF INTENTION TO ENFORCE MEMBER
                   LIABILITY FOR SERVICES RENDERED


To:     Alexandre Catteau


        PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the
Business Corporation Law of New York, you are hereby notified that Plaintiffs herein
intend to charge you and hold you personally liable, jointly and severally, as one of the
ten largest shareholders of Brasserie Felix Inc., for all debts, wages and I or salaries due
and owing to them as laborers, servants, and I or employees of said corporation, for
services performed for said corporation within six (6) years preceding the date of this
notice, and have expressly authorized the undersigned, as their attorney , to make this
demand on their behalf.

Dated: New York, New York
       August 1, 2019




                                      By:
                                                      Peter H. Cooper (PHC 4714)
                                              CILENTI & COOPER, PLLC
                                              Attorneys for Plaintiffs
                                              I 0 Grand Central
                                              155 East 44111 Street - 6111 Floor
                                              New York, NY 10017
                                              Te lephone (212) 209-3933
                                              Facsimile (212) 209-7102
                                              E-mail: pcooper@jcpclaw.com




                                             34
      Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 35 of 47




                NOTICE OF INTENTION TO ENFORCE MEMBER
                   LIABILITY FOR SERVICES RENDERED


To:     Alain Denneulin


        PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the
Business Corporation Law of New York, you are hereby notified that Plaintiffs herein
intend to charge you and hold you personally liable, jointly and severally, as one of the
ten largest shareholders of Brasserie Fel ix Inc., for all debts, wages and I or salaries due
and owing to them as laborers, servants, and I or employees of said corporation, for
services performed for said corporation within six (6) years preceding the date of this
notice, and have expressly authorized the undersigned, as their attorney, to make this
demand on their behalf.

Dated: New York, New York
       August 1, 2019




                                       By:
                                                      Peter H. Cooper (PHC 4714)
                                              CILENTI & COOPER, PLLC
                                              Attorneys for Plaintiffs
                                              l 0 Grand Central
                                              155 East 441h Street - 6111 Floor
                                              New York, NY 10017
                                              Telephone (2 12) 209-3933
                                              racsimile (212) 209-7102
                                              E-mail: pcooper@jcpclaw.com




                                             35
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 36 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STAND ARDS ACT

       r,    ~ ~l          2iuQre2                              , am an emp loyee currently or

formerly employed by        'tt. \   1   Y.   ~<   -t   ~J"tn.-.Jrga-f        , and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

 Dated: New York, New York
, J.t~{ 2/l     , 2019
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 37 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STAND ARDS ACT

       l,    t{ ~ 1,{l. ( Q(p( O Turn05                   , am   an employee currently or

formerly employed by          fe hiL.   ?xJr J       J<e5fnL)(Ct{l( ,        and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

°"-it 22.
~J
       New York, New York
                  ' 2019
       Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 38 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

         I,    l:recardO \ 'le\ouu-\\                     , am   an employee cun-ently or

formerly employed by        Ie.\ i ':j..   N      +'A\-o.0~n.t             ,   and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

D't~: New York, New York
_JI}     2~
          ..      '2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 39 of 47




                               CONSENT TO SUE UNDER
                             FAIR LABOR ST AND ARDS ACT

         I,    -=-J. .v. . .s-\
              _Q            '"'--_t\_,_'_
                                        1 u_~~
                                             -~C_u~0~{)"---'   am an employee currently or

formerly employed by           li \   ·l   K.   ~ ( 1=te:rlnuc~rCT         , and/or   related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

D~tyd:   New York, New York
dJ.f 22.         '2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 40 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

                            t!, Cve'{ 0 U                  , am   an employee currently or

form erly employed by      te\tx_ ~QC +~J\J:w<y,ffi                         ,   and/or re lated

entities. I consent to be a plaintiff in the above-captioned action to co llect unpaid wages.

Dated: New York, New York
 J illy ).q    , 2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 41 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

       I,   (ar las ~Qngr\ Caroacbo                         , am an employee currently or

formerly employed by        t=e_ \I)<. ~c o..cd ?e.s=6 11 ca11t-            , and/or related

entities. I consent to be a plaintiff in the above-captioned action to coll ect unpaid wages.

Dated: New York, New York
Jul~ $1        , 2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 42 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STAND ARDS ACT

       I,   t-\ o;\Ce,\\<\O ~<<Q\es                       , am   an employee currently or

formerly employed by        ~\\ '>< ~( <>.od ~1'0\UfC..tri· ,                and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
 JJq w            '2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 43 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDA RDS ACT

         I,   -~
               -'--~
                   --(--~
                        -----(--=-
                              Jan ~-)-----'                 am an employee currently or

formerly employed by        ~<ltl~ PJlt~
                           ~------~------~
                                                                           , and/or   related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
Jitl.t~I        , 2019
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 44 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR ST ANDARDS ACT

       I,    Le. U CQ.Y\.      .\.\\Je~o._                , am   an employee cmTently or

formerly employed by       \e \ \ x     T u e -\ ~.skwcc,,,o:<       I
                                                                           , and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
.J,J(~ 2.2     '20 19
    Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 45 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

       I,    L.)DS e..     CJ Qg UC.. YIC.e /'1-. , am an employee currently or
formerly employed by        'fe h-i 13ar -I ~s+uurt4t1-t'      , and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

"   ed: New York, New York
    l~ t.L-     , 2019
       Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 46 of 47




                                 CONSENT TO SUE UNDER
                               FAIR LABOR ST AN DARDS ACT

          I,   ~ \ d~\\C'1 O   .)\..U( el..                , am an employee currently or

formerly employed by             -re\·,'1... ~< o.~ ~\.X~ f\..!r-          , and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

    Dated: New York, New York
<   lt~ tb         ' 20 19
     Case 1:19-cv-07210-MKV Document 1 Filed 08/01/19 Page 47 of 47




                             CONSENT TO SUE UNDER
                           FAIR LABOR ST AND ARDS ACT

        I,     EFrc"    1'01J?erD                         , am an employee currently or
formerly employed by        Fe J, K   CaF    G   id   .kaduvru1 +          ,   and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
.. JJ.,~ 2.5    ' 2019

                                                             (frt11
